Citation Nr: 0938395	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a hearing held at the Atlanta RO in 
June 2007, before the undersigned Veterans Law Judge.  This 
case was then Remanded by the Board in September 2007 for 
additional development and readjudication.  

In September 2009, the Veteran submitted additional VA 
outpatient treatment records dated from 2006 to 2009.  A 
waiver of initial RO review was not received.  Although these 
records show continued psychiatric evaluation and treatment 
of the Veteran for PTSD, this evidence essentially duplicates 
and is cumulative of medical evidence already of record.  The 
Veteran also submitted duplicate lay statements and 
photographs, which were previously submitted and already of 
record at the time of the last SSOC and thus do not preclude 
a decision by the Board at this time.  Therefore, no 
additional action in this case is needed.  38 C.F.R. 
§ 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, and medical 
providers have related the diagnosis to claimed in-service 
stressors.

2.  The evidentiary record does not establish that the 
Veteran was engaged in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence, and he has not provided 
sufficient information for VA to attempt to independently 
corroborate any such in-service stressor events.

CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations - PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV.  Cohen, supra.  According to the current criteria, a 
diagnosis of PTSD requires exposure to a traumatic event, or 
stressor.  A stressor involves exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and the person's response 
involved intense fear, helplessness, or horror.  The 
sufficiency of a stressor is a medical determination, and the 
occurrence of a claimed stressor is an adjudicatory 
determination.  Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The Veteran contends that he developed PTSD as a result of 
combat experiences during the Vietnam War.  

In this case, the record contains evidence favorable to the 
Veteran's claim in the form of letters dated in April 2004 
and June 2007 from a private physician, certified in 
traumatic stress, who wrote that he had treated the Veteran 
for about three years for major symptoms of PTSD.  The 
Veteran's PTSD was considered the result of his exposure to 
multiple traumatic events, during his Vietnam tour (involving 
witnessing death and fearing for his own life) and his 
reaction to those events with fear and horror.  

In multiple statements submitted with his claim, the Veteran 
identified several events which he considered to be the 
precipitating causes of his claimed PTSD.  July 2004 
statement provides the most detailed description of specific 
incidents that may be construed as his claimed in-service 
stressors.  

He stated that his military occupational specialty (MOS) was 
in transportation and that he was assigned to the 534 
Transportation Company, 48th group between July 1968 and July 
1969.  This unit ran convoys along the Cambodian border and 
was detailed out to infantry units to supply ammunition, 
artillery shells, food, fuel, and troops.  The Veteran's 
duties also included casualty cleanup.  He stated that his 
first mission was in August 1968 helping the 9th Infantry 
Division move from "Bear Cat" to "Dong Tamn" in the Delta.  
At that time he witnessed a convoy ambush and wounded 
comrades.  After returning to base camp he talked about this 
experience to Sergeant H.B. who assigned him a team buddy, 
W.B., Jr., who was later killed.  On another occasion a 
fellow soldier "blew his brain" in the top of "commo 
shack."  He also reported that while picking up delivery 
supplies to a firebase at the Black Virgin Mountains his 
convoy was hit with mortars and rockets.  He also indicated 
that a soldier named "Skoviack" was killed.  The Veteran 
does not claim to have "witnessed" any of these deaths, and 
there is no credible supporting evidence that he actually 
did.  He also elaborated upon these incidents in an April 
2005 statement and during a June 2007 Travel Board hearing.  

In this case there is no evidence to suggest that the Veteran 
engaged in combat with an enemy force.  While it is 
unquestioned that he served during the Vietnam War era, his 
service personnel records fail to show that he received 
commendations or citations typically awarded primarily or 
exclusively for circumstances relating to combat, or medals 
indicative of service in Vietnam.  

Since combat status has not been established, the Veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of the in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In its September 2007 Remand, the Board requested development 
of stressor information to be forwarded to the U.S. Army and 
Joint Services Records Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).

In response to VA's request for more specific information 
regarding his claimed stressors, the Veteran stated that as 
part of a convoy team his duties included cleaning up after 
camps that had been overrun and handling body bags.  During 
one convoy to the Cambodian border of Trang Bay, a village 
chief was crying and upset about the decapitation of his 
pregnant wife and the Veteran was assigned to clean up the 
site.  On another occasion a friend was hit in the leg, but 
could not be evacuated and later died of his injury.  He 
described a situation where a small girl was shot because she 
was begging for C-rations.  On another occasion they went 
into "firebase Libby" and had to clean up after dead 
soldiers whose "private parts" had been cut off.  He also 
described having to "pull one of his friends out" after he 
had been killed.  On another occasion, while searching for 
something to eat, he and a friend came upon a Vietcong 
soldier who had bled to death waiting to ambush them.  He did 
not provide any specifics including the names of the other 
soldiers who were injured or killed and did not provide 
specific dates for these events.  The Veteran stated that he 
was only 19 years old and was significantly affected by these 
events.  

In September 2008, the Defense Personnel Records Image 
Retrieval System (DPRIRS) indicated that the Veteran's 
alleged stressors could not be verified.  It was explained 
that the killing of civilians was extremely difficult to 
verify and that to research these types of incidents, an 
official report would have had to have been written and 
filed.  An incident not reported, cannot be verified.  In a 
second response the DPRIRS reported that it was also 
impossible for JSRRC to determine who the Veteran knew or 
what he personally witnessed and experienced.  JSRRC cannot 
determine whether or not a Veteran handled casualties, it can 
only determine whether or not a unit had casualties.  
Although JSRRC can determine whether or not a unit was 
involved in graves registration duties, it cannot identify 
which individuals within that unit actually performed these 
duties.  Further, the Veteran did not provide sufficient 
information regarding casualties during the alleged events, 
such as names, so that VA could conduct a meaningful search.  
Since this request was not valid for JSRRC purposes, it was 
closed in the JSRRC database.  Therefore, the Veteran's 
stressors are currently either unverified or unverifiable.  

The evidence shows a subsequent diagnosis of PTSD was made in 
July 2009 made by a VA examiner, who essentially related it 
to the Veteran's experiences in service.  Here, both private 
and VA examiners diagnosed PTSD as result of in-serivce 
stressors based on their belief as the Veteran's credibility 
regarding the alleged events.  However, because the claimed 
stressors have not been verified, the diagnoses of PTSD were 
based on a questionable history and may not be relied upon by 
the Board.  See West v. Brown, 7 Vet. App. 70 (1994).  See 
also Moreau v. Brown, supra (medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors).  In other words, just because a physician 
or other health professional accepted a veteran's description 
of his experiences as credible and diagnosed PTSD does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  Here, 
with a lack of evidentiary support for the stressor(s) 
accepted as a basis for diagnosis in the above opinion, the 
opinion must be deemed speculative.  As noted, the JSRRC has 
been unable to independently corroborate the occurrence of 
any of the claimed events, and the Veteran has not identified 
any other sources of information, that would corroborate any 
alleged in-service stressful experiences.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty for an assessment.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility).  

In summary, the Board finds that the Veteran has not alleged 
an in-service stressor that is verified or verifiable based 
on the information given, so as to provide a basis for the 
diagnosis of PTSD.  In arriving at this conclusion, the Board 
has considered the Veteran's testimony given at a Travel 
Board hearing in June 2007.  He essentially reiterated 
previously submitted information concerning his in-service 
stressor events as well as symptoms consistent with 
complaints made during the course of the appeal.  

In making the above determination regarding the Veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his particular unit in Vietnam had 
been subjected to rocket attacks.  The Court had previously 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, because the 
Veteran has submitted no independent evidence of the 
occurrence of a claimed in-service stressor.

Accordingly, the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2004, March 2006, and September 
2007, the RO informed the Veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examination in 2009.  All obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and neither he 
nor his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


